ACCEPTED
                                                                                            01-14-00990-CV
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                        3/2/2015 4:10:03 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                     CLERK


                              NO. 01-14-00990-CV
                                                                       FILED IN
                   IN THE FIRST COURT OF APPEALS 1st COURT OF APPEALS
                                                       HOUSTON, TEXAS
         ____________________________________________________
                                                               3/2/2015 4:10:03 PM
                          MANFRED FINK, Appellant              CHRISTOPHER A. PRINE
                                                                       Clerk

                                        V.

                 JOANN D. ANDERSON, ET. AL., Appellees
           _________________________________________________

         On Appeal from the 152nd Judicial District Court, Houston Texas
                          Cause No. 2014-22740
          __________________________________________________

 APPELLANT’S SECOND UNOPPOSED MOTION FOR EXTENSION OF
               TIME TO FILE OPENING BRIEF

TO THE HONORABLE JUSTICES:

      Comes now, Manfred Fink, by and through his counsel of record, and files

this his Second Unopposed Motion for Extension of Time to File Opening Brief,

and in support thereof would respectfully show the Court as follows:

      Appellant’s brief is currently due on March 3, 2015. Counsel seeks a 30-day

extension of time until April 2, 2015. This Court has granted one previous 2-week

extension. Counsel for Appellees have stated to Appellant’s counsel that they are

not opposed to this motion.




                                     Page 1 of 3
      Counsel seeks additional time to prepare the brief in order to balance other

deadlines and matters requiring urgent attention. This motion is not made for

purposes of delay, and no party will be prejudiced by the grant of this extension.

                          Respectfully submitted,

                          KEN PAXTON
                          Attorney General of Texas

                          CHARLES E. ROY
                          First Assistant Attorney General

                          JAMES E. DAVIS
                          Deputy Attorney General for Civil Litigation

                          ROBERT O’KEEFE
                          Division Chief
                          Financial Litigation, Tax, and Charitable Trusts Division


                          /s/ H. Melissa Mather____________________________
                          H. Melissa Mather
                          State Bar No. 240102216
                          Assistant Attorney General
                          Financial Litigation, Tax, and Charitable Trusts Division
                          P.O. Box 12548
                          Austin, TX 78711-2548
                          (512) 475-2540 - Telephone
                          (512) 477-2348 – Fax




                                      Page 2 of 3
                        CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Appellant’s
Second Unopposed Motion for Extension of Time to File Opening Brief was served
on March 2, 2015, to the following counsel of record, by e-service and/or fax:
Wade T. Howard                             Andrew R. Harvin
Michael P. Cash                            Peter Wells
Alma F. Gomez                              DOYLE, RESTREPO, HARVIN & ROBBINS
LISKOW & LEWIS                             The Lyric Centre
1001 Fannin St., Ste. 1800                 449 Louisiana, Ste. 2300
Houston, TX 77002                          Houston, TX 77002
wthoward@liskow.com                        aharvin@drhrlaw.com
mpcash@liskow.com                          pwells@drhrlaw.com
afgomez@liskow.com
Tim McDaniel                               William B. Mateja
MCDANIEL HOHLT, PC                         FISH & RICHARDSON, PC
Two Greenway Plaza, Ste. 1030              1717 Main St., Ste. 5000
Houston, TX 77046                          Dallas, TX 75201
tmcdaniel@mcdanielfirm.com                 mateja@fr.com

Arnold Anderson Vickery                    Paul D. Flack
Fred H. Sheperd                            PRATT & FLACK, LLP
THE VICKERY LAW FIRM                       1331 Lamar St.
Park Laureate Bldg.                        Four Houston Center, Ste. 1250
10000 Memorial Dr., Ste. 750               Houston, TX
Houston, TX 77024                          pflack@prattflack.com
andy@justiceseekers.com
fred@justiceseekers.com


                                     /s/ H. Melissa Mather_______________
                                     H. Melissa Mather




                                    Page 3 of 3